     Case 3:21-cv-00556-MMA-JLB Document 7 Filed 04/21/21 PageID.17 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAMES HARPER TAYLOR,                                Case No. 21-cv-556-MMA (JLB)
12                                      Plaintiff,
                                                         ORDER REFERRING MATTER TO
13   v.                                                  UNITED STATES MAGISTRATE
                                                         JUDGE FOR REPORT AND
14   ANDREW SAUL, Commissioner of
                                                         RECOMMENDATION
     Social Security,
15
                                     Defendant.
16
17
18         On March 30, 2021, James Harper Taylor filed this social security appeal
19   challenging the denial of his “application for supplemental security income” pursuant to
20   42 U.S.C. §§ 405(g). Doc. No. 1 ¶¶ 3, 6, 8–9. All matters in this social security appeal
21   are hereby referred to United States Magistrate Judge Jill L. Burkhardt for report and
22   recommendation pursuant to Section 636(b)(1)(B) of Title 28 of the United States Code,
23   and Civil Local Rule 72.1. See 28 U.S.C. § 636(b)(1)(B); CivLR 72.1.
24         IT IS SO ORDERED.
25
26   Dated: April 21, 2021
27
28

                                                     1
                                                                              21-cv-556-MMA (JLB)
